--------------------------------------------------------------------------------

[mercergold-s.gif]


Mercer Gold Corporation (British Colombia)
1404 - 1228 West Hastings Street
Vancouver, British Colombia

December 30, 2010

Re: Mineral Assets Option Agreement Amendments

Per the Mineral Assets Option Agreement “MAOA” executed April 13, 2010 between
Mercer Gold Corp. (British Colombia) “MGCBC” and Mercer Gold Corp. (Nevada)
“MGCNV”, formerly known as Uranium International Corp. “UIC”, we kindly request
amendments as follows:

Change to the definition of “Expenditures” in the MAOA:

““Expenditures” means all costs, expenses, charges, obligations and liabilities
of whatever kind or nature expended, funded or incurred directly or indirectly
by the Operator and the Optionee including, without limiting the generality of
the foregoing, by any joint venture partner of the Optionee, on or in respect of
the Property and in connection with the exploration and development of the
Property during the term of the Option and including, again without limiting the
generality of the foregoing, all monies expended in maintaining the Property in
good standing by the doing and filing of assessment work and by the making the
tenure payments, within the time periods in which such tenure payments are
required to be made, and by expending, funding or incurring all on-site Property
costs and including, again without limiting the generality of the foregoing, the
costs of prospecting, claim staking, Property payments (other than the
Underlying Option Agreement Payments as defined in Section “2.2(d)”), taxes,
mapping, surveying, permitting, geophysical, geochemical and geological surveys,
sampling, assaying, trenching, drilling, geochemical analyses, road building,
drill site preparation, drafting, report writing, consultants, metallurgical
testing, mining, metallurgical and economic studies, feasibility studies and
including, again without limitation, any feasibility study, reclamation and all
other project expenditures, together with the supervision and management of all
work done for the benefit of the Property;”

1620 – 200    Burrard Street Main      +1.604.681.3130 MERCER GOLD CORPORATION
Vancouver, BC Fax         +1.604.681.3134 mercergoldcorp.com V6C3L6 Email    
info@mercergoldcorp.com


--------------------------------------------------------------------------------

Change to Article 2 section 2 subsection C:

“Expenditure commitments: provide funding for or expend, in accordance with the
terms and conditions of this Agreement, minimum cumulative Expenditures for
Exploration and Development work on any of the mineral Property interests
comprising the Assets of an aggregate of at least U.S. $11,500,000 commencing on
the Effective Date hereof and ending no later than December 31, 2012 (which
period in time from the Effective Date to the end of December 31, 2012 being
hereinafter referred to as the “Minimum Expenditure Period”) in the following
manner:

(i) no less than an initial U.S. $750,000 of the Expenditures for Exploration
and Development work shall be expended, or cause to be expended, by the Optionee
on any of the mineral Property interests comprising the Assets by December 31,
2010;

(ii) no less than an additional U.S. $5,750,000 of the Expenditures for
Exploration and Development work shall be expended, or cause to be expended, by
the Optionee on any of the mineral Property interests comprising the Assets by
December 31, 2011; and

(iii) no less than a final U.S. $5,000,000 of the Expenditures for Exploration
and Development work shall be expended, or cause to be expended, by the Optionee
on any of the mineral Property interests comprising the Assets by December 31,
2012;

provided, however, that: (A) any Expenditures for Exploration and Development
work expended in any year in excess of the minimum Expenditures required under
this paragraph “2.2(c)” shall be fully credited against the Expenditures for
Exploration and Development work the Optionor is required to expend in a
subsequent year herein such that total minimum cumulative Expenditures for
Exploration and Development work of at least U.S. $11,500,000 must be expended,
or cause to be expended, by the Optionee on any of the mineral property
concession interests comprising the Property prior to the termination of the
Minimum Expenditure Period; and”

If you are in agreeance with these proposed changes that supercede the
respective clauses in the MAOA, we would kindly ask you to initial each page and
then execute below.

1620 – 200    Burrard Street Main      +1.604.681.3130 MERCER GOLD CORPORATION
Vancouver, BC Fax         +1.604.681.3134 mercergoldcorp.com V6C3L6 Email    
info@mercergoldcorp.com

--------------------------------------------------------------------------------

IN WITNESS WHEREOF each of the Parties hereto have hereunto set their respective
hands and seals in the presence of their duly authorized signatories effective
as of the Effective Date as set forth in the front page of this Document.

The CORPORATE SEAL of )   MERCER GOLD CORP. (British Colombia) )   the Optionor
herein, was hereunto affixed )   in the presence of: ) (C/S)   )     )   /s/
signed )   Authorized Signatory )         The CORPORATE SEAL of )   MERCER GOLD
CORP. (Nevada) )   the Optionee herein, was hereunto affixed )   in the presence
of: ) (C/S)   )     )   /s/ signed )   Authorized Signatory )  


1620 – 200    Burrard Street Main      +1.604.681.3130 MERCER GOLD CORPORATION
Vancouver, BC Fax         +1.604.681.3134 mercergoldcorp.com V6C3L6 Email    
info@mercergoldcorp.com

--------------------------------------------------------------------------------